ORDER
The Director of the Lawyers Professional Responsibility Board filed a petition with this court alleging that the respondent Thomas C. Bartsh had committed unprofessional conduct warranting public discipline. The Director alleges that respondent was appointed receiver of Flight Transportation Corporation (“FTC”) and all its subsidiaries pursuant to order of the United States District Court; that respondent received substantial sums of money in his capacity as receiver; that, upon order of the U.S. District Court, respondent issued three checks drawn on the FTC account, made payable to the clerk of the U.S. District Court for the Eastern District of Pennsylvania, in the amounts of $225,457, $247,929, and $397,-105; that these checks were dishonored when presented for payment; that the account on which the checks were drawn had a balance of only $60,000 to $125,000; that respondent misappropriated approximately $750,000 to $800,000 of FTC receivership funds; that respondent has since been removed as receiver; and that the exact amount of respondent's misappropriation will not be known until audits of the FTC and other accounts are completed.
After the petition had been filed, respondent entered into a stipulation for discipline with the Director. In the stipulation, the respondent waived all of his procedural rights to hearings as provided in Rule 10(a), Rule 9 and Rule 14 of the Rules on Lawyers Professional Responsibility. Respondent also waived his right to interpose an answer and unconditionally admitted all of the allegations of the petition, and he joined with the Director in recommending that appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility, is disbarment. He further agreed to the imposition and payment of $750 in costs pursuant to Rule 24, Rules on Lawyers Professional Responsibility. In addition, because the audits of the FTC and other accounts must be completed before the amounts misappropriated can be verified, respondent agreed to cooperate with the audits and to furnish all relevant books and records, subject to the assertion of his constitutional rights.
The Court, having considered all of the facts and circumstances surrounding this matter, the petition of the Director,.and the stipulation of the parties, NOW ORDERS:
1. That the respondent, Thomas C. Bartsh is hereby disbarred from the practice of law effective immediately, pursuant to Rule 15 of the Rules on Lawyers Professional Responsibility.
2. That the respondent shall pay to the Director the sum of $750 in costs and disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.